Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.891 Filed 03/08/21 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        THOMAS LEE BREEDING,

                Petitioner,
                                                    Case No. 16-cv-10354
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
            SHERRY L. BURT,

            Respondent.
   ______________                     /

 OPINION AND ORDER DENYING PETITION FOR A WRIT OF HABEAS
   CORPUS, DENYING A CERTIFICATE OF APPEALABILITY, AND
  DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL
                                 I. INTRODUCTION
      This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Thomas Lee Breeding (“Petitioner”) was convicted of two counts of first-degree

criminal sexual conduct, Mich. Comp. Laws § 750.520b, and one count of accosting

a child for immoral purposes, Mich. Comp. Laws § 750.145a, following a jury trial

in the Macomb County Circuit Court. Upon re-sentencing, he was sentenced as a

second habitual offender, Mich. Comp. Laws § 769.10, to concurrent terms of

twenty to thirty-five years imprisonment on the first-degree criminal sexual conduct

convictions and a concurrent term of two and a half to six years imprisonment on

the accosting conviction. In his pleadings, Petitioner raises claims concerning the

sufficiency of the evidence, the effectiveness of trial and appellate counsel, and the


                                          1
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.892 Filed 03/08/21 Page 2 of 31




validity of his sentences. For the reasons set forth herein, the Court will deny the

habeas petition. The Court also denies a certificate of appealability and denies leave

to proceed in forma pauperis on appeal.

                                 II. BACKGROUND
      Petitioner’s convictions arise from the sexual assault of his stepdaughter at

their home in Roseville, Macomb County, Michigan on various occasions from 2004

to 2006 when she was eight to ten years old. At trial, the victim testified that

Petitioner made her perform fellatio on him after school when her mother was at

work and while her brother and stepbrother were at friends’ houses. ECF No. 12-6,

PageID.409-422. She eventually told her grandfather what happened when they

were walking to a store at the time of her mother’s birthday party, and then she told

her mother and grandmother. Id. at PageID.424-426. They contacted the police and

she spoke with police officers. Id. at PageID.426-427.

      The victim’s mother, who is Petitioner’s ex-wife, also testified at trial. She

discussed her work schedule, evening classes, and living arrangements during the

time in question. ECF No. 12-7, PageID.439-440. She recalled speaking with her

stepfather and the victim about the abuse during her birthday party in 2009. She

then contacted the police. Id. at PageID.440-441.

      Two Roseville police officers testified at trial about the victim’s report of

sexual assault. The first officer recalled that the victim seemed uncomfortable due


                                          2
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.893 Filed 03/08/21 Page 3 of 31




to the nature of the report, but that she also seemed relieved and mostly sad. He also

testified that she was able to relay the facts to him and they seemed to be from her

own memory of events. Id. at PageID.448. The second officer, a detective at the

time, testified that he contacted the victim and her mother and interviewed them at

the police station. He said that the victim was able to provide details and that she

was nervous, afraid, and soft-spoken during the interview. Id. at PageID.449-450.

He also interviewed Petitioner at the jail after advising him of his Miranda rights.

Id. at PageID.450-451.

      Petitioner did not testify on his own behalf at trial, but defense counsel called

two witnesses. The first, Petitioner’s son, testified that he lived with his father, his

stepmother, his stepbrother, and the victim most of the time during the period in

question because he went to school near Petitioner’s house and his own mother

worked late. Id. at PageID.454-455. He recalled walking home from school most

days with the other kids, doing homework, and staying home until his stepmother or

someone else came home. Id. at PageID.455-456. He testified that he and his

stepbrother played baseball and other sports some days after school during that time.

Id. at PageID.457-458. He said that Petitioner worked most days during the week,

but admitted that he would see him sometimes after school and that he was laid off

at one point. Id. at PageID.458. The second witness, Petitioner’s ex-girlfriend and

the mother of his son, testified that Petitioner was routinely doing side jobs during


                                           3
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.894 Filed 03/08/21 Page 4 of 31




the relevant time period and that when she picked up her son at Petitioner’s house,

his stepmother was home, but Petitioner was not there most of the time. Id. at

PageID.462-463.

      At the close of trial, the jury found Petitioner guilty of two counts of first-

degree criminal sexual conduct and one count of accosting a child for immoral

purposes. ECF No. 12-8, PageID.480. The trial court initially sentenced Petitioner

to concurrent terms of twenty years to life imprisonment on the first-degree criminal

sexual conduct convictions and a concurrent term of ten to fifteen years

imprisonment on the accosting conviction. ECF No. 12-9, PageID.490.

      Petitioner filed an appeal of right with the Michigan Court of Appeals

challenging his sentences. The prosecution conceded error and the court remanded

the matter to the trial court for re-sentencing. People v. Breeding, No. 303862 (Mich.

Ct. App. March 7, 2012) (unpublished). On remand, the trial court re-sentenced

Petitioner to concurrent terms of twenty to thirty-five years imprisonment on the

first-degree criminal sexual conduct convictions and a concurrent term of two and a

half to six years imprisonment on the accosting conviction. ECF No. 12-10,

PageID.535-37.

      Following his re-sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals contesting his sentences. The court denied relief and

affirmed his sentences. People v. Breeding, No. 312279, 2014 WL 3704902, *1-3


                                          4
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.895 Filed 03/08/21 Page 5 of 31




(Mich. Ct. App. July 24, 2014) (unpublished). Petitioner then filed an application

for leave to appeal with the Michigan Supreme Court, which was denied in a

standard order. People v. Breeding, 497 Mich. 972, 859 N.W.2d 697 (2015).

      Petitioner dated his initial federal habeas petition on January 27, 2016. In that

petition, he challenged the validity of his sentences. While the matter was pending

before this Court, Petitioner filed a motion to stay the case so that he could return to

the state courts to exhaust additional claims. The Court granted that motion and

stayed the proceedings.

      Petitioner then filed a motion for relief from judgment with the state trial court

asserting that the prosecution presented insufficient evidence to support his

convictions, that trial counsel was ineffective for failing to investigate his case and

present witnesses, and that appellate counsel was ineffective for failing to raise those

claims on direct appeal. The court denied relief on those claims pursuant to

Michigan Court Rule 6.508(D)(3), finding that Petitioner did not establish cause and

prejudice for his failure to raise the claims on direct appeal and that the claims lacked

merit. People v. Breeding, No. 10-2490-FC (Macomb Co. Cir. Ct. June 6, 2016).

Petitioner filed an application for leave to appeal with the Michigan Court of

Appeals, which was denied for failure to establish that the trial court erred in denying

his motion. People v. Breeding, No. 334103 (Mich. Ct. App. Dec. 21, 2016).

Petitioner also filed an application for leave to appeal with the Michigan Supreme


                                           5
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.896 Filed 03/08/21 Page 6 of 31




Court, which was denied pursuant to Michigan Court Rule 6.508(D). People v.

Breeding, 501 Mich. 908, 902 N.W.2d 622 (2017).

      In 2018, Petitioner moved to reopen this case and proceed on an amended or

supplemented habeas petition. The Court granted that motion and reopened the case.

In his pleadings, as amended, Petitioner raises the following claims:

      I.     His convictions for first-degree criminal sexual conduct violated
             his right to be free from conviction in the absence of proof of
             guilt beyond a reasonable doubt.

      II.    He was deprived of his right to the effective assistance of counsel
             at trial where counsel failed to adequately prepare and investigate
             the facts of circumstances of the case and failed to present known
             witness which deprived him of a substantial defense.

      III.   He was deprived of the effective assistance of counsel on appeal
             where counsel failed to recognize and argue the substantial
             constitutional claims now being raised.

      IV.    He was deprived of his right to due process where the trial court
             imposed invalid sentences for his criminal sexual conduct
             convictions, improperly scoring the guidelines and relying upon
             inaccurate information.

      V.     He was denied of his right to due process where the trial court
             imposed an invalid sentence for his accosting a minor conviction
             by imposing a sentence that relied upon an error in the sentencing
             guidelines.

      Respondent filed an answer to the amended habeas petition contending that it

should be denied because the first two claims are barred by procedural default and

all of the claims lack merit. Petitioner filed a reply to that answer.



                                           6
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.897 Filed 03/08/21 Page 7 of 31




                             III. STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners challenging

their state court convictions. The AEDPA provides in relevant part:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect to
      any claim that was adjudicated on the merits in State court proceedings unless
      the adjudication of the claim—

                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

 28 U.S.C. §2254(d) (1996).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court] cases’

or if it ‘confronts a set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at a result different from [that]

precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting

Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535 U.S.

685, 694 (2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

                                           7
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.898 Filed 03/08/21 Page 8 of 31




governing legal principle from [the Supreme] Court but unreasonably applies that

principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520

(2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However,

“[i]n order for a federal court to find a state court’s application of [Supreme Court]

precedent unreasonable, the state court’s decision must have been more than

incorrect or erroneous. The state court’s application must have been objectively

unreasonable.” Wiggins, 539 U.S. at 520-21 (citations and quotations omitted); see

also Williams, 529 U.S. at 409. The “AEDPA thus imposes a ‘highly deferential

standard for evaluating state-court rulings,’ . . . and ‘demands that state-court

decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773

(2010) (quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997)); Woodford v.

Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

      A state court’s determination that a claim lacks merit “precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has

emphasized “that even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. Pursuant to § 2254(d), “a habeas court

must determine what arguments or theories supported or . . . could have supported[]

the state court’s decision; and then it must ask whether it is possible fairminded


                                          8
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.899 Filed 03/08/21 Page 9 of 31




jurists could disagree that those arguments or theories are inconsistent with the

holding in a prior decision” of the Supreme Court. Id. at 102. Thus, in order to

obtain habeas relief in federal court, a state prisoner must show that the state court’s

rejection of his claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103; see also White v. Woodall, 572 U.S. 415, 419-20 (2014).

Federal judges “are required to afford state courts due respect by overturning their

decisions only when there could be no reasonable dispute that they were wrong.”

Woods v. Donald, 575 U.S. 312, 316 (2015). A habeas petitioner cannot prevail as

long as it is within the “realm of possibility” that fairminded jurists could find the

state court decision to be reasonable. Woods v. Etherton, 136 S. Ct. 1149, 1152

(2016).

      Section 2254(d)(1) limits a federal habeas court’s review to a determination

of whether the state court’s decision comports with clearly established federal law

as determined by the Supreme Court at the time the state court renders its decision.

See Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122

(2009) (noting that the Supreme Court “has held on numerous occasions that it is not

an unreasonable application of clearly established Federal law for a state court to

decline to apply a specific legal rule that has not been squarely established by this

Court”) (quotations and citations omitted). Section 2254(d) “does not require a state


                                           9
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.900 Filed 03/08/21 Page 10 of 31




 court to give reasons before its decision can be deemed to have been adjudicated on

 the merits.” Harrington, 562 U.S. at 100 (quotations omitted). Furthermore, it “does

 not require citation of [Supreme Court] cases—indeed, it does not even require

 awareness of [Supreme Court] cases, so long as neither the reasoning nor the result

 of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002);

 see also Mitchell, 540 U.S. at 16. The requirements of clearly established law are to

 be determined solely by Supreme Court precedent. Thus, “circuit precedent does

 not constitute clearly established Federal law[] as determined by the Supreme Court”

 and it cannot provide the basis for federal habeas relief. Parker v. Matthews, 567

 U.S. 37, 48-49 (2012) (per curiam) (quotations omitted); see also Lopez v. Smith,

 574 U.S. 1, 2 (2014) (per curiam). The decisions of lower federal courts, however,

 may be useful in assessing the reasonableness of the state court’s resolution of an

 issue. See Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007); Dickens v. Jones,

 203 F. Supp. 2d. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal habeas

 review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption

 only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61

 (6th Cir. 1998). Moreover, habeas review is “limited to the record that was before

 the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).




                                          10
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.901 Filed 03/08/21 Page 11 of 31




                                     III. ANALYSIS
       A. Procedural Default
       As an initial matter, Respondent contends that Petitioner’s insufficient

 evidence and ineffective assistance of trial counsel claims are barred by procedural

 default because he first presented those claims on collateral review in the state courts

 and was denied relief pursuant to Michigan Court Rule 6.508(D)(3).

       The Court declines to address this defense. Procedural default is not a

 jurisdictional bar to habeas review. See Howard v. Bouchard, 405 F.3d 459, 476

 (6th Cir. 2005). Moreover, federal courts on habeas review “are not required to

 address a procedural-default issue before deciding against the petitioner on the

 merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

 Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has explained the

 rationale behind such a policy: “Judicial economy might counsel giving the [other]

 question priority, for example, if it were easily resolvable against the habeas

 petitioner, whereas the procedural-bar issue involved complicated issues of state

 law.” Lambrix, 520 U.S. at 525. Such is the case here. The procedural issue is

 complex and intertwined with the substantive claims such that the substantive claims

 are more readily decided on the merits. Accordingly, the Court will proceed to the

 merits of Petitioner’s habeas claims.




                                           11
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.902 Filed 03/08/21 Page 12 of 31




       B. Merits Determination
              1. Insufficient Evidence Claim
       Petitioner first asserts that he is entitled to habeas relief because the

 prosecution failed to present sufficient evidence to support his first-degree criminal

 sexual conduct convictions. In particular, he argues that the victim’s testimony was

 inconsistent, contradictory, and not reliable. He also asserts that he would have

 shown his innocence if he had been able to present evidence of the victim’s prior

 false accusations of sexual abuse.         Respondent contends that this claim is

 procedurally defaulted and that it lacks merit.

       The Federal Due Process Clause “protects the accused against conviction

 except upon proof beyond a reasonable doubt of every fact necessary to constitute

 the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The

 question on a sufficiency of the evidence claim is “whether, after viewing the

 evidence in the light most favorable to the prosecution, any rational trier of fact could

 have found the essential elements of the crime beyond a reasonable doubt.” Jackson

 v. Virginia, 443 U.S. 307, 319 (1979). The Jackson standard must be applied “with

 explicit reference to the substantive elements of the criminal offense as defined by

 state law.” Brown v. Palmer, 441 F.3d 347, 351 (6th Cir. 2006) (quoting Jackson,

 443 U.S. at 324 n. 16).

       A federal habeas court views this standard through the framework of 28

 U.S.C. § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Thus,

                                            12
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.903 Filed 03/08/21 Page 13 of 31




 under the AEDPA, challenges to the sufficiency of the evidence must survive “two

 layers of deference to groups who might view facts differently” than a reviewing

 court on habeas review—the factfinder at trial and the state court on appellate

 review—as long as those determinations are reasonable. Brown v. Konteh, 567 F.3d

 191, 205 (6th Cir. 2009). “[I]t is the responsibility of the jury—not the court—to

 decide what conclusions should be drawn from the evidence admitted at trial.”

 Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam). “A reviewing court does not

 reweigh the evidence or redetermine the credibility of the witnesses whose demeanor

 has been observed by the trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788

 (6th Cir. 2003) (citing Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). The “mere

 existence of sufficient evidence to convict . . . defeats a petitioner’s claim.” Id. at

 788-89.

       Under Michigan law, the elements of first-degree criminal sexual conduct

 relative to the charged offenses here are that the defendant engaged in sexual

 penetration with another person, and that the other person was under thirteen years

 of age. Mich. Comp. Laws § 750.520b(1)(a); see People v. Hammons, 210 Mich.

 App. 554, 557, 534 N.W.2d 183, 184 (1995). “Sexual penetration” is defined as

 “sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion,

 however slight, of any part of a person’s body or of any object into the genital or

 anal openings of another person’s body, but emission of semen is not required.”


                                           13
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.904 Filed 03/08/21 Page 14 of 31




 Mich. Comp. Laws § 750.520a(r); see People v. Garrow, 99 Mich. App. 834, 837;

 298 N.W.2d 627, 629 (1980).

       The prosecution must prove every element of a charged offense beyond a

 reasonable doubt. This burden includes proving that the defendant is the person who

 committed the crime. See People v. Oliphant, 399 Mich. 472, 489, 250 N.W.2d 443

 (1976). Direct or circumstantial evidence and reasonable inferences arising from

 that evidence may constitute satisfactory proof of the elements of an offense, People

 v. Nowack, 462 Mich. 392, 400, 614 N.W.2d 78 (2000), including identity, Kern, 6

 Mich. App. at 409-10, and intent or state of mind, People v. Dumas, 454 Mich. 390,

 398, 563 N.W.2d 31 (1997); see also Nowack, 462 Mich. at 402-03.

       The state trial court considered this claim on collateral review and denied

 relief. Citing the Jackson standard and applicable state law, the court essentially

 found that the victim’s testimony, along with that of the other prosecution witnesses,

 provided sufficient evidence to support Petitioner’s convictions. See Breeding, No.

 10-2490-FC, p. 3; ECF No. 12-12, PageID.580.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts.1 The victim’s testimony

 established that she was between eight and ten years old at the time of the incidents


 1
  The Court notes that it would reach the same result even under a de novo standard
 of review.

                                          14
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.905 Filed 03/08/21 Page 15 of 31




 and that Petitioner penetrated her mouth with his penis on at least two occasions

 when they were together at home.         The testimony of a victim alone can be

 constitutionally sufficient to sustain a conviction. See Tucker v. Palmer, 541 F.3d

 652, 658-59 (6th Cir. 2008) (citing cases). Moreover, the testimony from the

 victim’s mother and the police provided some supporting evidence. Such testimony,

 when considered in a light favorable to the prosecution, established beyond a

 reasonable doubt that Petitioner committed two counts of first-degree criminal

 sexual conduct against the victim.

       Petitioner challenges the victim’s credibility and the jury’s evaluation of the

 testimony presented at trial, as well as the inferences the jury drew from that

 evidence. However, it is the job of the factfinder at trial, not a federal habeas court,

 to resolve evidentiary conflicts. Jackson, 443 U.S. at 326; Martin v. Mitchell, 280

 F.3d 594, 618 (6th Cir. 2002); Walker v. Engle, 703 F.2d 959, 969-70 (6th Cir. 1983)

 (“A federal habeas corpus court faced with a record of historical facts that supports

 conflicting inferences must presume—even if it does not affirmatively appear in the

 record—that the trier of fact resolved any such conflicts in favor of the prosecution,

 and must defer to that resolution.”). The jury’s verdict here, as well as the state

 court’s decision, were reasonable. The evidence presented at trial, viewed in a light

 favorable to the prosecution, established Petitioner’s guilt of the two counts of first-




                                           15
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.906 Filed 03/08/21 Page 16 of 31




 degree criminal sexual conduct beyond a reasonable doubt. Habeas relief is not

 warranted on this claim.

       Moreover, to the extent that Petitioner raises a freestanding actual innocence

 claim, he is not entitled to relief. Claims of actual innocence based on newly

 discovered evidence “have never been held to state a ground for federal habeas relief

 absent an independent constitutional violation occurring in the underlying state

 criminal proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). “[F]ederal

 habeas courts sit to ensure that individuals are not imprisoned in violation of the

 Constitution—not to correct errors of fact.” Id. The Supreme Court has not decided

 whether freestanding actual innocence claims are cognizable on habeas review. See

 House v. Bell, 547 U.S. 518, 555 (2006) (expressly declining to resolve the issue).

 The Sixth Circuit, however, has “repeatedly indicated that such claims are not

 cognizable on habeas” review. Smith v. Nagy, 962 F.3d 192, 207 (6th Cir. 2020)

 (citing Cress v. Palmer, 484 F.3d 844, 854 (6th Cir. 2007)). This Court is bound by

 the Sixth Circuit’s ruling.

       Furthermore, Petitioner fails to show that he is actually innocent. No evidence

 of any prior false sexual abuse accusations was admitted at trial,2 and Petitioner



 2
  Defense counsel attempted to impeach the victim with one such incident on cross-
 examination, but the prosecution objected based on the rape shield statute. A bench
 conference ensued, and defense counsel moved on. ECF No. 12-7, PageID.434.

                                          16
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.907 Filed 03/08/21 Page 17 of 31




 offers no such evidence, other than his own assertions, here. Conclusory allegations,

 without evidentiary support, do not provide a basis for habeas relief. Cross v.

 Stovall, 238 F. App’x 32, 39-40 (6th Cir. 2007); Prince v. Straub, 78 F. App’x 440,

 442 (6th Cir. 2003); Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998) (conclusory

 allegations of ineffective assistance of counsel do not justify federal habeas relief);

 see also Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006) (bald assertions

 and conclusory allegations do not provide sufficient basis for an evidentiary hearing

 on habeas review). Lastly, any such evidence would only impact the victim’s

 credibility and would not establish Petitioner’s innocence. Actual innocence means

 factual innocence, not mere legal insufficiency. Bousley v. United States, 523 U.S.

 614, 623 (1998). In this case, the prosecution presented sufficient evidence to

 support Petitioner’s convictions. Thus, habeas relief is not warranted on this claim.

              2. Ineffective Assistance of Trial Counsel Claim
       Petitioner also asserts that he is entitled to habeas relief because trial counsel

 was ineffective for failing to properly investigate his case before trial, for failing to

 call witnesses to testify in his defense at trial, and for advising him not to testify at

 trial. In support of this claim, Petitioner again argues that counsel should have

 presented evidence of the victim’s alleged prior false allegations of sexual abuse.

 He also presents affidavits from his son, his ex-girlfriend who is the mother of his

 son, and a family friend signed in 2016, as well as an unsigned affidavit for the


                                            17
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.908 Filed 03/08/21 Page 18 of 31




 victim’s brother, stating that the victim told them (after trial but before sentencing)

 that she lied about Petitioner abusing her at her mother’s request. ECF No. 7,

 PageID.104-110. Respondent contends that this claim is procedurally defaulted and

 that it lacks merit.

        The Sixth Amendment to the United States Constitution guarantees a criminal

 defendant the right to the effective assistance of counsel.          In Strickland v.

 Washington, 466 U.S. 668 (1984), the United States Supreme Court set forth a two-

 prong test for determining whether a habeas petitioner has received ineffective

 assistance of counsel. First, a petitioner must prove that counsel’s performance was

 deficient. This requires a showing that counsel made errors so serious that he or she

 was not functioning as counsel as guaranteed by the Sixth Amendment. Strickland,

 466 U.S. at 687. Second, the petitioner must establish that counsel’s deficient

 performance prejudiced the defense. Counsel’s errors must have been so serious

 that they deprived the petitioner of a fair trial or appeal. Id.

        To satisfy the performance prong, a petitioner must identify acts that were

 “outside the wide range of professionally competent assistance.” Id. at 690. The

 reviewing court’s scrutiny of counsel’s performance is highly deferential. Id. at 689.

 There is a strong presumption that trial counsel rendered adequate assistance and

 made all significant decisions in the exercise of reasonable professional judgment.




                                            18
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.909 Filed 03/08/21 Page 19 of 31




 Id. at 690. The petitioner bears the burden of overcoming the presumption that the

 challenged actions were sound trial strategy.

        As to the prejudice prong, a petitioner must show that “there is a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 694. A reasonable probability is one that is

 sufficient to undermine confidence in the outcome of the proceeding. Id. On

 balance, “[t]he benchmark for judging any claim of ineffectiveness must be whether

 counsel’s conduct so undermined the proper functioning of the adversarial process

 that the [proceeding] cannot be relied on as having produced a just result.” Id. at

 686.

        The Supreme Court has confirmed that a federal court’s consideration of

 ineffective assistance of counsel claims arising from state criminal proceedings is

 quite limited on habeas review due to the deference accorded trial attorneys and state

 appellate courts reviewing their performance. “The standards created by Strickland

 and § 2254(d) are both ‘highly deferential,’ . . . and when the two apply in tandem,

 review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal citations omitted).

 “When § 2254(d) applies, the question is not whether counsel’s actions were

 reasonable. The question is whether there is any reasonable argument that counsel

 satisfied Strickland’s deferential standard.” Id.




                                           19
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.910 Filed 03/08/21 Page 20 of 31




       The state trial court considered this claim on collateral review and denied

 relief. Citing the Strickland standard and applicable state law, the court found that

 Petitioner failed to provide evidence to demonstrate the ineffective assistance of trial

 counsel. Breeding, No. 10-2490-FC, p. 4; ECF No. 12-12, PageID.581.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable interpretation of federal law or the facts.3 It is well-settled that

 defense counsel must conduct a reasonable investigation into the facts of a

 defendant’s case, or make a reasonable determination that such investigation is

 unnecessary. Wiggins, 539 U.S. at 522-23; Strickland, 466 U.S. at 691; Stewart v.

 Wolfenbarger, 468 F.3d 338, 356 (6th Cir. 2007); Towns v. Smith, 395 F.3d 251, 258

 (6th Cir. 2005). The duty to investigate “includes the obligation to investigate all

 witnesses who may have information concerning . . . guilt or innocence.” Towns,

 395 F.3d at 258. That being said, decisions as to what evidence to present and

 whether to call certain witnesses are presumed to be matters of trial strategy. When

 making strategic decisions, counsel’s conduct must be reasonable. Roe v. Flores-

 Ortega, 528 U.S. 470, 481 (2000); see also Wiggins, 539 U.S. at 522-23. The failure

 to call witnesses or present other evidence constitutes ineffective assistance of

 counsel only when it deprives a defendant of a substantial defense. Chegwidden v.



 3
  The Court notes that it would reach the same result even under a de novo standard
 of review.
                                           20
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.911 Filed 03/08/21 Page 21 of 31




 Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Hutchison v. Bell, 303 F.3d 720, 749

 (6th Cir. 2002).

       In this case, Petitioner fails to show that trial counsel did not reasonably

 investigate his case. Petitioner offers no evidence about the scope of trial counsel’s

 investigation or whether counsel contacted or interviewed additional potential

 witnesses at the time of trial. As to the alleged prior false sexual abuse allegations,

 the record indicates that counsel was aware of such matters, given that he attempted

 to cross-examine the victim about one such incident, but was apparently precluded

 from doing so when the prosecution objected based upon the rape shield statute. See

 n. 2, supra.       Nonetheless, Petitioner offers no evidence to substantiate such

 allegations. As discussed, conclusory allegations without evidentiary support do not

 provide a basis for habeas relief. See Cross, 238 F. App’x at 39-40; Workman, 178

 F.3d at 771; see also Washington, 455 F.3d at 733. Petitioner thus fails to establish

 that trial counsel erred or that he was prejudiced by counsel’s conduct in this regard.

       As to the affidavits about the victim recanting her testimony, the record fails

 to show that trial counsel was aware of such matters at the time of trial in 2010.

 There is no mention of them in the state court record before Petitioner filed his

 motion for relief from judgment in April 2016, and the affidavits that are signed were

 not signed until June 28, 2016, after the state court denied that motion.




                                           21
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.912 Filed 03/08/21 Page 22 of 31




       Additionally, even assuming that trial counsel somehow erred by failing to

 investigate or questions these witnesses, Petitioner fails to show that he was

 prejudiced by counsel’s conduct. The executed affidavits, signed nearly six years

 after trial, are inherently suspect. See, e.g., Schlup v. Delo, 513 U.S. 298, 331 (1995).

 Further, such statements are viewed with “a fair degree of skepticism.” Herrera v.

 Collins, 506 U.S. 390, 423 (1993) (O'Connor, J., concurring); Harris v. Smith, No.

 2:12-CV-14210, 2013 WL 3873168, *5 (E.D. Mich. July 25, 2013) (“Long delayed

 statements are viewed with extreme suspicion.”); see also Davis v. Horton, No. 1:17-

 CV-11409, 2020 WL 2112349, at *7 (E.D. Mich. May 4, 2020), certificate of

 appealability denied, No. 20-1546, 2020 WL 7213495 (6th Cir. Oct. 13, 2020). This

 is particularly so given that the affidavits are from Petitioner’s family and friends.

 See, e.g., McCray v. Vasbinder, 499 F.3d 568, 573-74 (6th Cir. 2007); United States

 v. Coker, 23 F. App’x 411, 412 (6th Cir. 2001).

       Moreover, Petitioner was not deprived of a substantial defense. The alleged

 prior false accusations and the affidavits address the credibility of the victim and do

 not concern the facts of the crime itself nor establish an alibi or eyewitness defense.

 Trial counsel thoroughly cross-examined the victim, challenged her credibility and

 her version of events, and presented two defense witnesses—both of whom

 submitted late affidavits. Consequently, the jury was well aware of the victim’s

 credibility issues, the potential inconsistencies in her testimony, and how her


                                            22
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.913 Filed 03/08/21 Page 23 of 31




 recollection of events varied from that of other witnesses.               Given such

 circumstances, there is no reasonable probability that the additional evidence would

 have affected the outcome. Petitioner fails to establish that trial counsel was

 ineffective under the Strickland standard.

       Lastly, to the extent that Petitioner asserts that trial counsel was ineffective

 for advising him not to testify at trial, he is not entitled to relief. A criminal

 defendant has a constitutional right to testify in his or her own defense or to refuse

 to do so. Rock v. Arkansas, 483 U.S. 44, 53 (1987). “The right to testify is personal

 to the defendant, may be relinquished only by the defendant, and the defendant’s

 relinquishment of the right must be knowing and intentional.” United States v.

 Webber, 208 F.3d 545, 550-51 (6th Cir. 2000). Counsel’s role is to advise the

 defendant about whether to take the stand, but the final decision is left to the

 defendant. Id. at 551; see also Jones v. Barnes, 463 U.S. 745, 751 (1983). If the

 defendant wants to testify, “he can reject his attorney’s tactical decision by insisting

 on testifying, speaking to the court, or discharging his lawyer.” Gonzales v. Elo, 233

 F.3d 348, 357 (6th Cir. 2000). If the defendant fails to do so, waiver of the right to

 testify is presumed. Id.

       Petitioner cites to nothing in the record which shows that he wanted to testify,

 but trial counsel denied him the opportunity to do so. Rather, Petitioner confirmed

 on the record that he consulted with counsel and did not want to testify at trial. ECF


                                           23
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.914 Filed 03/08/21 Page 24 of 31




 No. 12-7, PageID.465. Consequently, he fails to overcome the presumption that he

 willingly agreed with counsel’s advice not to testify. Gonzales, 233 F.3d at 357.

 Petitioner also fails to rebut the presumption that counsel’s advice that he not testify

 on his own behalf was sound trial strategy. For example, counsel may have thought

 that Petitioner would not be a credible witness, or that he would not do well on cross-

 examination. Moreover, counsel was able to challenge the victim’s credibility,

 contest her version of events, and argue reasonable doubt as a defense to the charges

 without Petitioner’s testimony. Petitioner was not deprived of a substantial defense

 at trial. He thus fails to show that trial counsel was ineffective under the Strickland

 standard. Habeas relief is not warranted on this claim.

              3. Ineffective Assistance of Appellate Counsel Claim
       Petitioner next asserts that he is entitled to habeas relief because appellate

 counsel was ineffective for failing to raise the foregoing issues on direct appeal.

 Respondent contends that this claim lacks merit.

       The right to the effective assistance of counsel includes the right to the

 effective assistance of appellate counsel on direct appeal. Evitts v. Lucey, 469 U.S.

 387, 396 (1985). To prevail on a claim of ineffective assistance of appellate counsel,

 a petitioner ordinarily must demonstrate that appellate counsel’s performance was

 deficient and that the deficient performance prejudiced the appeal. Strickland, 466

 U.S. at 687. It is well-established, however, that a criminal defendant does not have


                                           24
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.915 Filed 03/08/21 Page 25 of 31




 a constitutional right to have appellate counsel raise every nonfrivolous issue on

 appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983). The Supreme Court has

 explained:

       For judges to second-guess reasonable professional judgments and impose on
       appointed counsel a duty to raise every “colorable” claim suggested by a client
       would disserve the . . . goal of vigorous and effective advocacy . . . . Nothing
       in the Constitution or our interpretation of that document requires such a
       standard.

 Id. at 754. Strategic and tactical choices regarding which issues to pursue on appeal

 are “properly left to the sound professional judgment of counsel.” United States v.

 Perry, 908 F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of effective appellate

 advocacy” is the “process of ‘winnowing out weaker arguments on appeal and

 focusing on’ those more likely to prevail.” Smith v. Murray, 477 U.S. 527, 536

 (1986) (quoting Barnes, 463 U.S. at 751-52). “Generally, only when ignored issues

 are clearly stronger than those presented, will the presumption of effective assistance

 of appellate counsel be overcome.” Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir.

 2002).   Appellate counsel may deliver deficient performance and prejudice a

 defendant by omitting a “dead-bang winner,” defined as an issue which was obvious

 from the trial record and would have resulted in reversal on appeal. Meade v.

 Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich. 2003).

       In denying Petitioner’s motion for relief from judgment, the state trial court

 denied relief on this claim finding that the underlying collateral review claims lacked


                                           25
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.916 Filed 03/08/21 Page 26 of 31




 merit such that appellate counsel was not deficient. Breeding, No. 10-2490-FC, pp.

 4-5, ECF No. 12-12, PageID.581-582.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. Given the state court’s

 decision and this Court’s determination that the underlying collateral review claims

 lack merit, Petitioner cannot establish that appellate counsel erred or that he was

 prejudiced by counsel’s conduct. Appellate counsel cannot be deemed ineffective

 for failing to raise issues that lack merit. See Shaneberger v. Jones, 615 F.3d 448,

 452 (6th Cir. 2010) (citing Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)).

 Habeas relief is not warranted on this claim.

               4. Sentencing Claims
       Lastly, Petitioner asserts that he is entitled to relief because the trial court erred

 in imposing his sentences. He asserts that the state trial court erred in scoring prior

 record variable 6 (“PRV 6") at twenty points instead of ten points because he was a

 probationer at the time of the offenses, not a prisoner or jail inmate. See Mich.

 Comp. Laws. 777.56(1). He further asserts that, as a result of this error, his sentences

 were based upon inaccurate information. Respondent contends that these claims

 lack merit.

       A sentence imposed within the statutory limits is generally not subject to

 federal habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v.


                                             26
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.917 Filed 03/08/21 Page 27 of 31




 Stegall, 56 F. Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which arise out of a

 state trial court’s sentencing decision are not normally cognizable upon habeas

 review unless the petitioner can show that the sentence imposed exceeded the

 statutory limits or is wholly unauthorized by law. Lucey v. Lavigne, 185 F. Supp.

 2d 741, 745 (E.D. Mich. 2001). Petitioner’s sentences are within the statutory

 maximum sentences for first-degree criminal sexual conduct and accosting a child

 for immoral purposes as a second habitual offender. See Mich. Comp. Laws

 §§ 750.520b (authorizing a maximum sentence of life imprisonment); 750.145a

 (authorizing a maximum sentence of 4 years imprisonment); 769.10 (authorizing a

 sentence of up to one and a half times the maximum sentence for a first offense for

 a second offender when the subsequent felony is punishable by a maximum term of

 less than life imprisonment and authorizing a sentence of up to life imprisonment for

 a second offender when the subsequent felony is punishable by a maximum term of

 life imprisonment). Consequently, his sentences are insulated from habeas review

 absent a federal constitutional violation.

       Petitioner raised these sentencing claims on direct appeal. The Michigan

 Court of Appeals denied relief finding that the trial court scored PRV 6 at ten points

 at re-sentencing and that the error in the Sentencing Information Report was

 administrative in nature (the PRV 6 and PRV 7 scores were switched). The court




                                              27
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.918 Filed 03/08/21 Page 28 of 31




 concluded that any error did not alter the appropriate guideline range and that further

 re-sentencing was not required. Breeding, 2014 WL 3704902 at *2.

       The state court’s decision is neither contrary to United States Supreme Court

 precedent nor an unreasonable application of federal law or the facts. As an initial

 matter, to the extent that Petitioner contests the trial court’s scoring of PRV 6 (or

 any other variable) under the state sentencing guidelines, he is not entitled to relief.

 A claim challenging the scoring of offense variables or prior record variables and

 determining the sentencing guidelines is not cognizable on federal habeas review

 because it is a state law claim. See Tironi v. Birkett, 252 F. App’x 724, 725 (6th Cir.

 2007); Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003) (“A state court’s alleged

 misinterpretation of state sentencing guidelines and crediting statutes is a matter of

 state concern only.”); see also Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016);

 McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006). State courts are

 the final arbiters of state law and federal courts will not intervene in such matters.

 See Lewis v. Jeffers, 497 U.S. 764, 780 (1990); see also Bradshaw v. Richey, 546

 U.S. 74, 76 (2005) (“a state court’s interpretation of state law, including one

 announced on direct appeal of the challenged conviction, binds a federal court sitting

 on habeas review”). Habeas relief does not lie for perceived errors of state law.

 Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“it is not the province of a federal

 habeas court to reexamine state-court determinations on state-law questions.”).


                                           28
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.919 Filed 03/08/21 Page 29 of 31




       A sentence may violate federal due process, however, if it is carelessly or

 deliberately pronounced on an extensive and materially false foundation which the

 defendant had no opportunity to correct. Townsend, 334 U.S. at 741; see also United

 States v. Sammons, 918 F.2d 592, 603 (6th Cir. 1990) (defendant must have a

 meaningful opportunity to rebut contested sentencing information). To prevail on

 such a claim, a petitioner must show that the court relied upon the allegedly false

 information. United States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984). Petitioner

 makes no such showing. He had an initial sentencing hearing and a re-sentencing

 hearing before the trial court with an opportunity to contest the sentencing decision.

 He also presented this issue on direct appeal and the Michigan Court of Appeals

 resolved the issue. The record supports the court’s finding that the trial court actually

 scored PRV 6 at ten points, not twenty points, and that the PRV 6 and PRV 7 scores

 were mistakenly switched on the Sentencing Information Report such that the

 overall PRV score was correct and any error did not alter the appropriate guideline

 range. See ECF No. 12-10, PageID.512-513. Petitioner thus fails to establish that

 the state court relied upon materially false or inaccurate information in imposing his

 sentences that he had no opportunity to correct. Therefore, habeas relief is not

 warranted on these claims.




                                            29
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.920 Filed 03/08/21 Page 30 of 31




                                    V. CONCLUSION

       For the reasons stated herein, the Court concludes that Petitioner’s claims lack

 merit and that he is not entitled to federal habeas relief. Accordingly, the Court

 DENIES and DISMISSES WITH PREJUDICE the petition for a writ of habeas

 corpus.

       Before Petitioner may appeal the Court’s decision, a certificate of

 appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

 certificate of appealability may issue “only if the applicant has made a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

 court denies relief on the merits, the substantial showing threshold is met if the

 petitioner demonstrates that reasonable jurists would find the court’s assessment of

 the claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A

 petitioner satisfies this standard by demonstrating that . . . jurists could conclude the

 issues presented are adequate to deserve encouragement to proceed further.” Miller-

 El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner makes no such showing as to

 his habeas claims. Accordingly, the Court DENIES a certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot be taken

 in good faith. See Fed. R. App. P. 24(a). Accordingly, the Court DENIES leave to

 proceed in forma pauperis on appeal. This case is CLOSED.

       IT IS SO ORDERED.


                                            30
Case 2:16-cv-10354-GAD-MKM ECF No. 14, PageID.921 Filed 03/08/21 Page 31 of 31




                                     s/Gershwin A. Drain
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: March 8, 2021



                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
               March 8, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        31
